Exhibit [SEAL] ROSS MILLER Secretary of State 206 North Carson Street In the office of Document Number Carson City, Nevada 89701-4299 20080400348-59 (775) 684 5708 ROSS MILLER Filing Date and Time Website:secretaryofstate.biz Ross Miller 06/12/20083:30 PM Secretary of State Entity Number State of Nevada E0378322008-5 Articles of Incorporation (PURSUANT TO NRS 78) 1. Name of Corporation: Gold Dragon Enterprises Inc. 2. Resident Agent Business Filings Incorporated Name and Street Address: Name (must be a Nevada address 6100 Neil Road, Suite 500, Reno Nevada 89511 where process may be (MANDATORY) Physical Street Address City State Zip Code served) (OPTIONAL) Mailing Address City State Zip Code 3. Shares: (number of shares Number of shares Par value Number of shares corporation is with par value: seventy five million per share:$ ($0.0001) without par value: authorized to issue (75,000,000) 4. Name & Addresses 1. Yuankun Deng Of the Board of Name Directors/Trustees: 3-9 Qianbolilou Chunliujie, Shabekouqu Dalian China (attach additional page Street Address City State Zip Code there is more than 3 2. directors/trustees) Name Street Address City State Zip Code 3. Name Street Address City State Zip Code 5. Purpose: The purpose of this Corporation shall be: (optional - see instructions) To engage in any lawful act or activity for which a corporation may be organized under Chapter 78 of NRS. 6. Names, Address Business Filings Incorporated, Mark Williams, A.V.P. MARK WILLIAMS and Signature of Name Signature Incorporator: 8040 Excelsior Drive, Suite 200 Madison WI 53717 (attach additional page Address City State Zip Code there is more than 1 incorporator) 7. Certificate ofAcceptance of Appointment of MARK WILLIAMS July 3, 2008 Resident Agent: Authorized Signature of R. A. or On Behalf of R. A. Company Date This form must be accompanied by appropriate fees.
